Case: 1:20-cv-00451-MWM-KLL Doc #: 21 Filed: 02/05/21 Page: 1 of 1 PAGEID #: 60

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

BOLLIMUNTA SREENIVASA, : Case No. 1:20-cv-451
Plaintiff, | Judge Matthew W. McFarland
v. |
SIEMENS,
Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 20) AND
DENYING PLAINTIFF’S GENERAL MOTION (Doc. 19)

 

This action is before the Court upon the Report and Recommendation (Doc. 20)
entered by United States Magistrate Judge Karen L. Litkovitz. As no objection has been
filed and the time to do so has expired, the Court ADOPTS the Report and
Recommendation in its entirety. Accordingly, Plaintiffs general motion (Doc. 19) is

DENIED AS MOOT. This case remains TERMINATED on the Court's docket.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Moh WH dled

JUDGE MATTHEW W. McFARLAND

 
